Luke, J.
1. It appears from the record that the clerk of the trial court failed to transmit to this court the bill of exceptions and a transcript of the record within the time required by law, and it also appears that this was due to the fault of the attorney for the plaintiff in error, who had and kept a part of the record in his possession, and that the clerk of the trial court was unable to get it from him. It follows that the bill of exceptions must be dismissed. Civil Code (1910), §§ 6185, 6186; Moore v. State, 13 Ga. App. 32 (78 S. E. 774), and cases there cited.
2. This bill of exceptions would have to be dismissed for the further reason that there is no proper assignment of error on the final judgment in the case.

Writ of error dismissed.


Wade, O. J., and Jenkins, J., concur.